  Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 1 of 60 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 SOVEREIGN PEAK VENTURES, LLC,                    §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §   JURY TRIAL DEMANDED
                                                  §
 LG ELECTRONICS, INC., and                        §
 LG ELECTRONICS U.S.A., INC.,                     §   CIVIL ACTION NO. ____________
                                                  §
        Defendants.                               §
                                                  §

              PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sovereign Peak Ventures, LLC (“SPV”) files this Complaint against Defendants

LG Electronics, Inc. (“LG KR”) and LG Electronics U.S.A., Inc., (“LG USA”) (collectively “LG”

or “Defendants”) for infringement of U.S. Patent No. 9,935,481 (the “’481 patent”), U.S. Patent

No. 9,620,282 (the “’282 patent”), U.S. Patent No. 9,991,735 (the “ʼ735 patent”), U.S. Patent No.

10,044,225 (the “ʼ225 patent”), U.S. Patent No. 10,291,069 (the “ʼ069 patent”), and U.S. Patent

No. 10,574,082 (the “ʼ082 patent”), collectively, the “Asserted Patents.”

                                         THE PARTIES

       1.      Sovereign Peak Ventures, LLC is a Texas limited liability company, located at 1400

Preston Rd, Suite 289, Plano, TX 75093.

       2.      Upon information and belief, LG KR is a multinational corporation organized under

the laws of Korea, with its principal place of business located at LG Twin Towers, 128 Yeoui-

daero, Yeongdungpo-gu, Seoul 150-721, Republic of Korea.

       3.      Upon information and belief, LG USA is a corporation organized under the laws of

the State of Delaware, with regular and established places of business in Texas at least at 21251-


PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   1
  Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 2 of 60 PageID #: 2




2155 Eagle Parkway, Fort Worth, Texas 76177; 14901 Beach St, Fort Worth, TX 76177; and 9420

Research Blvd, Austin, Texas 78759. LG USA has at least one regular and established places of

business in this District.

        4.      Upon information and belief, LG KR was spun off from its predecessor LG

Electronics Investment Ltd. in 2002. LG and its subsidiaries are made up of five business

segments: Home Appliance & Air Solutions, Home Entertainment, Mobile Communications,

Vehicle component Solutions and Business Solutions. The Mobile Communications segment of

LG “manufactures and sells mobile communication equipment,” including importing, distributing,

and selling mobile phones in the U.S. See Consolidated Interim Financial Statements, LG

ELECTRONICS,        INC.     (September     20,     2019),    at     p.    9,     available     at

https://www.lg.com/global/pdf/ir_report/LGE_19%203Q_consolidated_f_signed.pdf. LG is a

publicly traded company and is listed on the Korea stock exchange.

        5.      LG KR maintains a corporate presence in the United States via at least its wholly-

owned, U.S.-based sales subsidiary LG USA, which is organized under the laws of Delaware with

its principal place of business located at 1000 Sylvan Avenue, Englewood Cliffs, NJ, 07632, USA.

Upon information and belief, LG USA also owns and controls LG Electronics Alabama, Inc. (an

Alabama corporation) and LG Electronics Mobilecomm USA, Inc. (a California corporation,

referred to herein as “LG Mobilecomm”). In 2018, LG Mobilecomm was merged into LG USA.

        6.      Upon information and belief, LG KR and its U.S.-based subsidiaries (which act as

part of a global network of overseas sales and manufacturing subsidiaries on behalf of LG) have

operated as agents of one another and vicariously as parts of the same business group to work in

concert together and enter into agreements that are nearer than arm’s length. For example, LG KR,

alone and via at least LG USA’s activities, conducts business in the United States, including



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   2
  Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 3 of 60 PageID #: 3




importing, distributing, and selling mobile phones that incorporate devices, systems, and processes

that infringe the Asserted Patents in Texas and this judicial district. See Trois v. Apple Tree Auction

Center, Inc., 882 F.3d 485, 490 (5th Cir. 2018) (“A defendant may be subject to personal

jurisdiction because of the activities of its agent within the forum state….”); see also Cephalon,

Inc. v. Watson Pharmaceuticals, Inc., 629 F. Supp. 2d 338, 348 (D. Del. 2009) (“The agency theory

may be applied not only to parents and subsidiaries, but also to companies that are ‘two arms of

the same business group,’ operate in concert with each other, and enter into agreements with each

other that are nearer than arm’s length.”).

        7.      Through offers to sell, sales, imports, distributions, and other related agreements to

transfer ownership of LG’s mobile phones with distributors and customers operating in and

maintaining a significant business presence in the U.S. and/or its U.S. subsidiary LG USA, LG

does business in the U.S., the state of Texas, and in the Eastern District of Texas.

                                   JURISDICTION AND VENUE

        8.      This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

        9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        10.     Upon information and belief, LG KR is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

its substantial business in this State and judicial district, including: (A) at least part of its infringing

activities alleged herein; and (B) regularly doing or soliciting business, engaging in other persistent

conduct, and/or deriving substantial revenue from infringing goods offered for sale, sold, and

imported and services provided to Texas residents vicariously through and/or in concert with its



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                             3
  Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 4 of 60 PageID #: 4




alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries, and/or

consumers. For example, LG has “operations in more than 100 locations around the world” in a

group made up of 134 subsidiaries (among other associates and joint ventures), including those

subsidiaries having a significant business presence in the U.S. See Company Information, LG

ELECTRONICS, INC., https://www.lg.com/global/investor-relations-company-info (last visited Feb.

27, 2020).

       11.     This Court has personal jurisdiction over LG KR, directly or through

intermediaries, distributors, importers, customers, subsidiaries, and/or consumers including its

U.S. based, wholly-owned subsidiary, LG USA. Through direction and control of this subsidiary,

LG KR has committed acts of direct and/or indirect patent infringement within Texas, and

elsewhere within the United States, giving rise to this action and/or has established minimum

contacts with Texas such that personal jurisdiction over LG KR would not offend traditional

notions of fair play and substantial justice.

       12. LG USA is a wholly owned subsidiary of LG. See Consolidated Interim Financial

Statements, LG ELECTRONICS, INC. (September 20, 2019), at pp. 16-17, available at

https://www.lg.com/global/pdf/ir_report/LGE_19%203Q_consolidated_f_signed.pdf.            LG    KR

describes LG USA’s major business as its “sales of electronic products” in the United States. Id.

Upon information and belief, LG KR has a 100% controlling ownership interest in LG USA and

maintains more than half of LG USA’s voting rights as its basis for control. Id. Upon information

and belief, LG compensates LG USA for its sales support services in the United States. As such,

LG has a direct financial interest in LG USA, and vice versa.

       13. With respect to the Asserted Patents, the Accused Products comprise LG mobile

phones and devices that have wireless charging capability, such devices include, but are not limited



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     4
  Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 5 of 60 PageID #: 5




to, the LG G4, LG G6, LG G6+, LG G7, LG G7 One, LG G8, LG G8X, LG G8S, LG V30, LG

V30+, LG V30S ThinQ, LG V35 ThinQ, LG V40 ThinQ, LG V50S, LG V50 ThinQ, and LG V50.

Upon information and belief, LG KR controls or otherwise directs and authorizes all activities of

LG USA, including LG USA’s using, offering for sale, selling, and/or importing the Accused

Products, their components, and/or products containing the same that incorporate the fundamental

technologies covered by the Asserted Patents. LG USA is authorized to import, distribute, sell, or

offer for sale the Accused Products on behalf of its controlling parent LG KR. For example, LG

KR researches, designs, develops, and manufactures mobile phones and then directs LG USA to

import, distribute, offer for sale, and sell the Accused Products in the United States. See, e.g.,

United States v. Hui Hsiung, 778 F.3d 738, 743 (9th Cir. 2015) (finding that the sale of infringing

products to third parties rather than for direct import into the U.S. did not “place [defendants’]

conduct beyond the reach of United States law [or] escape culpability under the rubric of

extraterritoriality”). Furthermore, LG USA also administers, on behalf of LG, requests for service

under and any disputes arising from LG’s limited warranty of LG’s products sold in the U.S.,

including in Texas and this judicial district. See, e.g., User Guide LG G7 ThinQ, LM-G210TM,

LG, pp. 202-204, available at http://gscs-b2c.lge.com/downloadFile?fileId=EnTAsmzn9Y5

WNZqf0T7sQ (“Procedure for Resolving Disputes” under LG’s Limited Warranty. Thus, LG USA

conducts infringing activities on behalf of LG.

       14. Upon information and belief, LG USA’s corporate presence in the United States gives

LG substantially the business advantages that it would have enjoyed if it conducted its business

through its own offices or paid agents in the state. Upon information and belief, LG USA is

authorized to import, distribute, sell, and offer for sale LG’s products, including mobile phones

incorporating infringing devices and processes, on behalf of LG KR. For example, LG USA



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    5
  Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 6 of 60 PageID #: 6




operates within LG’s global network of sales subsidiaries in North and South America, Europe,

Asia, Africa, and the Middle East. In the U.S., including within the Eastern District of Texas, LG’s

mobile phones, which incorporate infringing devices and processes, are imported, distributed,

offered for sale, and sold.

       15. Via LG’s alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers maintaining a business presence, operating in, and/or residing in

the U.S., LG’s products, including products and processes accused of infringing the Asserted

Patents are or have been widely distributed and sold in retail stores, both brick and mortar and

online, in Texas including within this judicial district. See Litecubes, LLC v. Northern Light

Products, Inc., 523 F.3d 1353, 1369-70 (Fed. Cir. 2008) (“[T]he sale [for purposes of § 271]

occurred at the location of the buyer.”); see also Semcon IP Inc. v. Kyocera Corp., No. 2:18-cv-

00197-JRG, 2019 WL 1979930, at *3 (E.D. Tex. May 3, 2019) (denying accused infringer’s

motion to dismiss because plaintiff sufficiently plead that purchases of infringing products outside

of the United States for importation into and sales to end users in the U.S. may constitute an offer

to sell under § 271(a)). For example, LG devices are sold to end users by LG’s subsidiaries,

distributors, and customers, including, but not limited to, LG USA, online and at retail stores

located throughout the Eastern District of Texas.

       16.     Upon information and belief, LG KR has placed and continues to place infringing

products and/or products that practice infringing processes into the stream of commerce via

established distribution channels comprising at least subsidiaries and distributors, such as LG

USA, and customers, with the knowledge and/or intent that those products are and/or will be

imported, used, offered for sale, sold, and continue to be sold in the United States and Texas,

including in this judicial district. For example, in 2018, LG reported 16,208 billion KRW (about



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     6
  Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 7 of 60 PageID #: 7




13.42 billion USD) in world-wide net sales in its Mobile Communications division. See

Consolidated Financial Statements, LG ELECTRONICS, INC. (December 31, 2018), at p. 58,

available       at        https://www.lg.com/global/pdf/ir_report/LGE_18%204Q_consolidated_f_

signed.pdf. Of that amount, LG USA (combined with LG Mobilecomm) had 12,184 billion KRW

(about 10.09 billion USD) in U.S. sales of LG products and services. See id. at p. 24. As a result,

LG has, vicariously through and/or in concert with its alter egos, agents, intermediaries,

distributors, importers, customers, subsidiaries, and/or consumers, placed infringing LG devices

and related wireless network services into the stream of commerce via established distribution

channels with the knowledge and/or intent that those products were sold and continue to be sold

in the United States and Texas, including in this judicial district.

       17.     In the alternative, the Court has personal jurisdiction over LG KR under Federal

Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action arise

under federal law, LG KR is not subject to the jurisdiction of the courts of general jurisdiction of

any state, and exercising jurisdiction over LG KR is consistent with the U.S. Constitution.

       18.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, LG KR is not a resident in the United States, and thus may be sued in any

judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3). See In re HTC Corp., 889

F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court’s recent decision in TC Heartland does not alter”

the alien-venue rule.).

       19.     On information and belief, LG USA is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

its substantial business in this State and judicial district, including: (A) at least part of its own

infringing activities alleged herein; and (B) regularly doing or soliciting business, engaging in



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      7
  Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 8 of 60 PageID #: 8




other persistent conduct, and/or deriving substantial revenue from infringing goods offered for

sale, sold, and imported and services provided to Texas residents. LG USA has conducted and

regularly conducts business within the United States and this District. LG USA has purposefully

availed itself to the privileges of conducting business in the United States, and more specifically

in Texas and this District. LG USA has sought protection and benefit from the laws of the State of

Texas by placing infringing products into the stream of commerce through an established

distribution channel with awareness and/or intent that they will be purchased by consumers in this

District.

        20.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, LG USA has regular and established places of business in this District,

including at least 21251-2155 Eagle Parkway, Fort Worth, Texas 76177 and 14901 Beach St, Fort

Worth, TX 76177.

                    THE ASSERTED PATENTS AND TECHNOLOGY

        21.    The Asserted Patents were invented by employees of Panasonic Corporation

(“Panasonic”). Founded in 1918, Panasonic has been at the forefront of the electronics industry for

over a century. Panasonic made numerous innovations in the home appliance, battery, mobile

phone, and television industries. Indeed, Panasonic’s invention of the “Paper Battery” in 1979 is

widely credited as enabling the compact electronics of today. In 1991, Panasonic released the

Mova P, the smallest and lightest mobile phone on the market, which revolutionized the industry

by showing the demand for a compact, lightweight device. Panasonic also produced the first wide-

format plasma display and developed the first digital television for the U.S. market. Panasonic’s

history of innovation is also borne out by its intellectual property. Indeed, a search of the USPTO

database where the patent assignee is “Panasonic” yields over 27,000 matches.



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    8
  Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 9 of 60 PageID #: 9




       22.     Upon information and belief, LG derives a significant portion of its revenue from

the manufacture and sale of mobile phones and tablets that the Asserted Patents cover.

       23.     The Accused Products, such as the LG G7 among other LG mobile phones, provide

wireless charging capability.




       24.     The Accused Products each include a wireless charging module that has a

substantially planar shape and includes a charging coil.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                 9
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 10 of 60 PageID #: 10




       25.     The Accused Products’ wireless charging modules include a communication coil

(e.g., an NFC antenna/area) placed adjacent to the charging coil.




       26.     The Accused Products also each include a substantially planar shaped battery pack

and a circuit board substrate. For example, the wireless charging module of the LG G7 overlaps

with the battery pack.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                10
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 11 of 60 PageID #: 11




       27.     The circuit boards in the Accused Products does not overlap the battery pack:




       28.     The Accused Products each includes a Qualcomm power management IC that

functions as a power receiver circuit to wirelessly charge a battery.




       29.     The Accused Products’ wireless charging modules, which provide a noncontact

connector apparatus, are connected to the respective power receiving circuit.


PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                  11
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 12 of 60 PageID #: 12




        30.     A receiving coil of the noncontact connector apparatus provides a charging coil so

that it is adjacent to a transmitter coil of a wireless charger. The receiver coil (e.g., the charging

coil) is electromagnetically coupled to the transmitter coil, when the charging coil is adjacent to

the transmitter coil.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      12
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 13 of 60 PageID #: 13




                                            COUNT I
                     (INFRINGEMENT OF U.S. PATENT NO. 9,935,481)

       31.     Plaintiff incorporates paragraphs 1 through 30 herein by reference.

       32.     SPV is the assignee of the ’481 patent, entitled “Mobile Terminal Including

Wireless Charging Module and Battery Pack,” with ownership of all substantial rights in the

’481 patent, including the right to exclude others and to enforce, sue, and recover damages

for past and future infringements.

       33.     The ’481 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’481 patent issued from U.S. Patent Application No.

14/376,574.

       34.     LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’481 patent in this judicial district and elsewhere in Texas

and the United States.

       35.     Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading). LG’s mobile phones are further configured with

customer-desired features such as advanced image processing, wireless charging, AI engines, and

multimedia capabilities, including audio playback. See, e.g., LG V40 ThinQ™ Verizon Wireless,

LG ELECTRONICS INC., https://www.lg.com/us/cell-phones/lg-LM-V405UAB-verizon-v40 (last

visited Mar. 5, 2020) (describing the features of the LG V40 Thin Q).

       36.     LG directly infringes the ’481 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the


PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    13
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 14 of 60 PageID #: 14




’481 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United

States, thereby directly infringing the ’481 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

LLC v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, LG

directly infringes the ’481 patent through its direct involvement in the activities of its subsidiaries,

including LG USA, including by selling and offering for sale the Accused Products directly to LG

USA and importing the Accused Products into the United States for LG USA. Upon information

and belief, LG USA conducts activities that constitute direct infringement of the ’481 patent under

35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those Accused

Products. For example, and upon information and belief, LG offers for sale, sells, and imports the

Accused Products within the U.S. to, for example, its distributors, customers, subsidiaries,

importers, and/or consumers. Further, LG is vicariously liable for this infringing conduct of LG

USA (under both the alter ego and agency theories) because, as an example and upon information

and belief, LG and LG USA are essentially the same company, and LG has the right and ability to

control LG USA’s infringing acts and receives a direct financial benefit from LG USA’s

infringement.

       37.      The Accused Products infringe the ’481 patent including, for example, claim 1. The

Accused Products support Qi-compliant wireless charging capability. The Accused Products are

mobile terminals. For example, the LG G7 is a mobile phone.



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                        14
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 15 of 60 PageID #: 15




       38.     The Accused Products include a wireless charging module including a charging

coil formed of a wound conducting wire and a communication coil placed adjacent to the charging

coil, the wireless charging module having a substantially planar shape, wherein a distance between

the communication coil and the charging coil is non-uniform. The Accused Products support

wireless charging according to the Qi wireless charging standard. For example, the G7 includes a

wireless charging module (e.g., the power receiver) including a charging coil. The wireless

charging module has a substantially planar shape. The charging coil is formed of a wound

conducting wire. The wireless charging module of the LG G7 includes a communication coil (e.g.,

an NFC antenna/area), which is placed adjacent to the charging coil. The distance between the

communication coil and charging coil is non-uniform.

       39.     The Accused Products comprise a battery pack having a substantially planar shape

and configured to store power from the wireless charging module. The battery pack is configured

to store power for the operation of the Accused Products.

       40.     The Accused Products comprise a circuit board substrate configured to control

operation of the mobile terminal, wherein the wireless charging module overlaps with at least one

of the circuit board substrate and the battery pack, and the circuit board substrate does not overlap

with the battery pack. The wireless charging module overlaps with the battery pack, and its circuit

board does not overlap the battery pack.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     15
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 16 of 60 PageID #: 16




       41.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       42.     At a minimum, LG has known of the ’481 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ481 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement. Further, on information and belief,

LG’s conduct before the United States Patent and Trademark Office (“USPTO”) and foreign

offices, suggest that it may have been aware of the ʼ481 patent prior to receiving the letter. For

example, in prosecuting U.S. Patent No. 9,553,476, LG disclosed the family associated with the

ʼ481 patent to the USPTO.

       43.     Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’481

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   16
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 17 of 60 PageID #: 17




patent to directly infringe one or more claims of the ’481 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’481 patent. Upon information and belief, LG intends to cause, and

has taken affirmative steps to induce infringement by its distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing wireless

charging features in the Accused Products, and/or providing technical support, replacement parts,

or services for these products to these purchasers in the United States. See, e.g., Global Network,

LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/ (last visited

Mar. 3, 2020) (stating that “[t]he company has been very active in the [North American] region as

an exemplary model of globalization with success in local plants, strategic alliances, and mergers

and acquisitions” and listing LG’s U.S.-based subsidiaries).

       44.     Upon information and belief, despite having knowledge of the ’481 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’481 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’481 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       17
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 18 of 60 PageID #: 18




that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       45.     SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT II
                     (INFRINGEMENT OF U.S. PATENT NO. 9,620,282)

       46.     Plaintiff incorporates paragraphs 1 through 45 herein by reference.

       47.     SPV is the assignee of the ’282 patent, entitled “Noncontact Connector Apparatus

and System Using Inductive Coupling Between Coils,” with ownership of all substantial rights

in the ’282 patent, including the right to exclude others and to enforce, sue, and recover

damages for past and future infringements.

       48.     The ’282 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’282 patent issued from U.S. Patent Application No.

13/983,617.

       49.     LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’282 patent in this judicial district and elsewhere in Texas

and the United States.

       50.     Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading). LG’s mobile phones are further configured with

customer-desired features such as advanced image processing, wireless charging, AI engines, and

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    18
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 19 of 60 PageID #: 19




multimedia capabilities, including audio playback. See, e.g., LG V40 ThinQ™ Verizon Wireless,

LG ELECTRONICS INC., https://www.lg.com/us/cell-phones/lg-LM-V405UAB-verizon-v40 (last

visited Mar. 5, 2020) (describing the features of the LG V40 Thin Q).

       51.     LG directly infringes the ’282 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’282 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United

States, thereby directly infringing the ’282 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

LLC v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, LG

directly infringes the ’282 patent through its direct involvement in the activities of its subsidiaries,

including LG USA, including by selling and offering for sale the Accused Products directly to LG

USA and importing the Accused Products into the United States for LG USA. Upon information

and belief, LG USA conducts activities that constitute direct infringement of the ’282 patent under

35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those Accused

Products. For example, and upon information and belief, LG offers for sale, sells, and imports the

Accused Products within the U.S. to, for example, its distributors, customers, subsidiaries,

importers, and/or consumers. Further, LG is vicariously liable for this infringing conduct of LG

USA (under both the alter ego and agency theories) because, as an example and upon information



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                        19
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 20 of 60 PageID #: 20




and belief, LG and LG USA are essentially the same company, and LG has the right and ability to

control LG USA’s infringing acts and receives a direct financial benefit from LG USA’s

infringement.

        52.     The Accused Products infringe the ’282 patent including, at least, claim 10. The

Accused Products include mobile phones and devices that have wireless charging capability,

including, but not limited to, the LG G7. Those Accused Products comprise the power transfer

apparatus of claim 10. For example, the Accused Products, including the LG G7, wirelessly

transfers power for charging.

        53.     The Accused Products include a power receiver circuit. For example, the LG G7

includes a Qualcomm power management IC that functions as a power receiver circuit to charge

the battery.

        54.     The Accused Products comprise a noncontact connector apparatus connected to the

power receiver circuit. For example, the wireless charging module is connected to the power

receiving circuit via contacts.

        55.     In the Accused Products, the noncontact connector apparatus comprises a receiver

coil that is provided to be adjacent, so as to be electromagnetically coupled, to a transmitter coil.

For example, the noncontact charging module comprises a receiver coil that is electromagnetically

coupled to a transmitter coil when the phone is placed onto a wireless charging pad. The receiver

coil is provided so that it is adjacent to a transmitter coil so as to be electronically coupled.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       20
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 21 of 60 PageID #: 21




       56.     In the Accused Products, the receiver coil is configured to include a winding wound

on a second plane that is opposed to be adjacent to the first plane on which the transmitter coil is

provided. For example, the receiver coil in the Accused Products includes a winding wound on a

second plane opposed to be adjacent to a first plane on which the transmitter coil is provided.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     21
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 22 of 60 PageID #: 22




        57.    In the Accused Products, the noncontact connector apparatus comprises: a second

magnetic body provided between the first plane and the second plane, the second magnetic body

being provided to be adjacent, so as to be electromagnetically coupled, to the receiver coil and to

cover at least one part of a region in which at least the winding of the receiver coil exists. For

example, the Accused Products have a wireless charging module that has a second magnetic body

(e.g. an insulating sheet). The insulating sheet is adjacent and electromagnetically coupled to the

phone’s receiving coil and covers at least part of the coil winding. One side of the insulating sheet

is provided between a second plane (on which the receiving coil is wound) and a first plane (on

which the transmitter coil is provided).

        58.    In the Accused Products, the noncontact connector comprises a coupling coefficient

between the transmitter coil and the receiver coil is set to be decreased by increasing the self-

inductance of each of the transmitter coil and the receiver coil so that a frequency characteristic of

transmission efficiency from the transmitter coil to the receiver coil changes from a double-peaked

narrow-band characteristic to a single-peaked wide-band characteristic. For example, in a Qi

compliant coil, such as the LG G7 receiver coil, self-inductance will increase due to existence of

a magnetic material. A coupling coefficient (k) between the transmitter coil and the receiver coil

will be set to be decreased according to a mathematical relationship between the mutual inductance

between the transmitter and receiver coil and the self-inductance of the transmitter and self-

inductance of the receiver coil. A single-peaked wide-band characteristic is achieved by lowering

coupling coefficient (k) by increasing self-inductances of each of the transmitter coil and receiver

coil.

        59.    In the Accused Products, the noncontact connector comprises a center frequency of

the double-peaked narrow-band characteristic is lower than a center frequency of the single-peaked



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      22
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 23 of 60 PageID #: 23




wide-band characteristic. For example, the frequency characteristic of transmission efficiency

from the transmitter coil has a center frequency of the double-peaked narrow-band characteristic

that is lower than a center frequency of the single-peaked wide-band characteristic.

       60.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       61.     At a minimum, LG has known of the ’282 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ282 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement.

       62.     Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’282

patent to directly infringe one or more claims of the ’282 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’282 patent. Upon information and belief, LG intends to cause, and

has taken affirmative steps to induce infringement by its distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing wireless

charging features in the Accused Products, and/or providing technical support, replacement parts,



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       23
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 24 of 60 PageID #: 24




or services for these products to these purchasers in the United States. See, e.g., Global Network,

LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/ (last visited

Mar. 3, 2020) (stating that “[t]he company has been very active in the [North American] region as

an exemplary model of globalization with success in local plants, strategic alliances, and mergers

and acquisitions” and listing LG’s U.S.-based subsidiaries).

       63.     Upon information and belief, despite having knowledge of the ’282 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’282 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’282 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       64.     SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                           COUNT III
                     (INFRINGEMENT OF U.S. PATENT NO. 9,991,735)

       65.     Plaintiff incorporates paragraphs 1 through 64 herein by reference.

       66.     SPV is the assignee of the ʼ735 patent, entitled “Electronic Device Including

Non-Contact Charging Module and Battery,” with ownership of all substantial rights in the

’735 patent, including the right to exclude others and to enforce, sue, and recover damages

for past and future infringements.

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    24
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 25 of 60 PageID #: 25




       67.     The ’735 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’735 patent issued from U.S. Patent Application No.

15/886,674.

       68.     LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’735 patent in this judicial district and elsewhere in Texas

and the United States.

       69.     Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading). LG’s mobile phones are further configured with

customer-desired features such as advanced image processing, wireless charging, AI engines, and

multimedia capabilities, including audio playback. See, e.g., LG V40 ThinQ™ Verizon Wireless,

LG ELECTRONICS INC., https://www.lg.com/us/cell-phones/lg-LM-V405UAB-verizon-v40 (last

visited Mar. 5, 2020) (describing the features of the LG V40 Thin Q).

       70.     LG directly infringes the ’735 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’735 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      25
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 26 of 60 PageID #: 26




States, thereby directly infringing the ’735 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

LLC v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, LG

directly infringes the ’735 patent through its direct involvement in the activities of its subsidiaries,

including LG USA, including by selling and offering for sale the Accused Products directly to LG

USA and importing the Accused Products into the United States for LG USA. Upon information

and belief, LG USA conducts activities that constitute direct infringement of the ’735 patent under

35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those Accused

Products. For example, and upon information and belief, LG offers for sale, sells, and imports the

Accused Products within the U.S. to, for example, its distributors, customers, subsidiaries,

importers, and/or consumers. Further, LG is vicariously liable for this infringing conduct of LG

USA (under both the alter ego and agency theories) because, as an example and upon information

and belief, LG and LG USA are essentially the same company, and LG has the right and ability to

control LG USA’s infringing acts and receives a direct financial benefit from LG USA’s

infringement.

       71.      The Accused Products infringe the ’735 patent including, at least, claim 1. The

Accused Products include mobile phones and devices that have wireless charging capability,

including, but not limited to, the LG G8. The Accused Products are electronic devices having

communication capability. For example, the Accused Products have the ability to communicate

with the cellular network.

       72.      The Accused products comprise a housing having a generally rectangular shape in

a plan view of the housing. For example, the LG G8 shown below has a rectangular shape:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                        26
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 27 of 60 PageID #: 27




       73.     The Accused Products comprise a non-contact charging module included in the

housing and including a wireless charging coil having a substantially planar shape and formed of

a wound electrical wire. For example, the LG G8 includes such a coil:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                27
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 28 of 60 PageID #: 28




       74.       The non-contact charging module included in the housing of the Accused Products

further includes a magnetic sheet that overlaps with the wireless charging coil in the plan view of

the housing. For example, the magnetic sheet is located opposite the wireless charging coil.




       75.       The Accused Products comprise a display arranged closer to the magnetic sheet

than to the wireless charging coil of the non-contact charging module. The Accused Products, such

as the LG G8 are configured such that the magnetic sheet is located between the wireless charging

coil and the display. Accordingly, the display is closer to the magnetic sheet than to the wireless

charging coil.

       76.       The Accused Products comprise a battery included in the housing and having a

substantially planar shape that overlaps with the wireless charging coil of the non-contact charging

module in the plan view of the housing, the battery being configured to receive power from the

wireless charging coil of the non-contact charging module. For example, the battery in the LG G8

shown below is included in the housing and has a substantially planar shape that overlaps with the




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    28
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 29 of 60 PageID #: 29




wireless charging coil of the non-contact charging module in the plan view of the housing. The

battery in each of the Accused Products is configured to receive power from wireless charging.




       77.     The Accused Products comprise a circuit board included in the housing and

arranged to not overlap with the battery in the plan view of the housing. For example, the LG G8

shown below has the circuit board and battery arranged to not overlap:




       78.     The Accused Products comprise a Near Field Communication (NFC) antenna

included in the housing and including an NFC coil formed of a wound electrical wire. For example,

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    29
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 30 of 60 PageID #: 30




the LG G8 shown below includes an NFC antenna, which includes a wound electrical wire NFC

coil:




        79.    The Accused Products are configured such that a first axis of the wireless charging

coil is different from a second axis of the NFC coil. For example, the z-axis around which the

wireless charging coil is wound is different from the z-axis around which the NFC coil is wound

for the LG G8, as shown below:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                  30
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 31 of 60 PageID #: 31




       80.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       81.     At a minimum, LG has known of the ’735 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ735 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement. Further, on information and belief,

LG’s conduct before the United States Patent and Trademark Office (“USPTO”) and foreign

offices, suggest that it may have been aware of the ʼ735 patent prior to receiving the letter. For

example, in prosecuting U.S. Patent No. 10,270,291, LG disclosed the family associated with the

ʼ735 patent to the USPTO.



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   31
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 32 of 60 PageID #: 32




       82.     Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’735

patent to directly infringe one or more claims of the ’735 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’735 patent. Upon information and belief, LG intends to cause, and

has taken affirmative steps to induce infringement by its distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing wireless

charging features in the Accused Products, and/or providing technical support, replacement parts,

or services for these products to these purchasers in the United States. See, e.g., Global Network,

LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/ (last visited

Mar. 3, 2020) (stating that “[t]he company has been very active in the [North American] region as

an exemplary model of globalization with success in local plants, strategic alliances, and mergers

and acquisitions” and listing LG’s U.S.-based subsidiaries).

       83.     Upon information and belief, despite having knowledge of the ’735 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’735 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       32
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 33 of 60 PageID #: 33




of infringement. LG’s infringing activities relative to the ’735 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       84.     SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                           COUNT IV
                     (INFRINGEMENT OF U.S. PATENT NO. 10,044,225)

       85.     Plaintiff incorporates paragraphs 1 through 84 herein by reference.

       86.     SPV is the assignee of the ʼ225 patent, entitled “Electronic Device Including

Non-Contact Charging Module,” with ownership of all substantial rights in the ’225 patent,

including the right to exclude others and to enforce, sue, and recover damages for past and

future infringements.

       87.     The ’225 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’225 patent issued from U.S. Patent Application No.

15/883,773.

       88.     LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’225 patent in this judicial district and elsewhere in Texas

and the United States.

       89.     Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    33
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 34 of 60 PageID #: 34




Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading). LG’s mobile phones are further configured with

customer-desired features such as advanced image processing, wireless charging, AI engines, and

multimedia capabilities, including audio playback. See, e.g., LG V40 ThinQ™ Verizon Wireless,

LG ELECTRONICS INC., https://www.lg.com/us/cell-phones/lg-LM-V405UAB-verizon-v40 (last

visited Mar. 5, 2020) (describing the features of the LG V40 Thin Q).

       90.     LG directly infringes the ’225 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

’225 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United

States, thereby directly infringing the ’225 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

LLC v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, LG

directly infringes the ’225 patent through its direct involvement in the activities of its subsidiaries,

including LG USA, including by selling and offering for sale the Accused Products directly to LG

USA and importing the Accused Products into the United States for LG USA. Upon information

and belief, LG USA conducts activities that constitute direct infringement of the ’225 patent under

35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those Accused

Products. For example, and upon information and belief, LG offers for sale, sells, and imports the



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                        34
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 35 of 60 PageID #: 35




Accused Products within the U.S. to, for example, its distributors, customers, subsidiaries,

importers, and/or consumers. Further, LG is vicariously liable for this infringing conduct of LG

USA (under both the alter ego and agency theories) because, as an example and upon information

and belief, LG and LG USA are essentially the same company, and LG has the right and ability to

control LG USA’s infringing acts and receives a direct financial benefit from LG USA’s

infringement.

       91.      The Accused Products infringe the ’225 patent including, at least, claim 1. The

Accused Products include mobile phones and devices that have wireless charging capability,

including, but not limited to, the LG G8. The Accused Products are electronic devices having

communication capability. For example, the Accused Products have the ability to communicate

with the cellular network.

       92.      The Accused products comprise a housing having a generally rectangular shape in

a plan view of the housing. For example, the LG G8 shown below has a rectangular shape:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                35
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 36 of 60 PageID #: 36




       93.     The Accused Products comprise a non-contact charging module included in the

housing and including a wireless charging coil having a substantially planar shape and formed of

a wound electrical wire. For example, the LG G8 includes such a coil:




       94.     The non-contact charging module of the Accused Products further includes a

magnetic sheet that overlaps with the wireless charging coil in the plan view of the housing. For

example, the magnetic sheet is located opposite the wireless charging coil.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                 36
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 37 of 60 PageID #: 37




       95.       The Accused Products comprise a display arranged closer to the magnetic sheet

than to the wireless charging coil of the non-contact charging module. The Accused Products, such

as the LG G8 are configured such that the magnetic sheet is located between the wireless charging

coil and the display. Accordingly, the display is closer to the magnetic sheet than to the wireless

charging coil.

       96.       The Accused Products comprise a battery included in the housing and configured

to receive power from the wireless charging coil of the non-contact charging module. For example,

the battery in the LG G8 housing is shown below. The battery in each of the Accused Products is

configured to receive power from wireless charging.




       97.       The Accused Products comprise a camera included in the housing. For example,

the LG G8 contains multiple cameras, shown below:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   37
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 38 of 60 PageID #: 38




        98.    The Accused Products comprise a Near Field Communication (NFC) antenna

included in the housing and including an NFC coil formed of a wound electrical wire. For example,

the LG G8 shown below includes an NFC antenna, which includes a wound electrical wire NFC

coil:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                 38
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 39 of 60 PageID #: 39




       99.     The Accused Products are configured such that a first axis of the wireless charging

coil is different from a second axis of the NFC coil. For example, the z-axis around which the

wireless charging coil is wound is different from the z-axis around which the NFC coil is wound

for the LG G8, as shown below:




       100.    The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       101.    At a minimum, LG has known of the ʼ225 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ʼ225 patent since at least April 14, 2020,

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                  39
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 40 of 60 PageID #: 40




when LG received a letter providing notice of its infringement. Further, on information and belief,

LG’s conduct before the United States Patent and Trademark Office (“USPTO”) and foreign

offices, suggest that it may have been aware of the ʼ225 patent prior to receiving the letter. For

example, in prosecuting U.S. Patent No. 9,553,476, LG disclosed the family associated with the

ʼ225 patent to the USPTO.

       102.    Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ʼ225

patent to directly infringe one or more claims of the ʼ225 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ʼ225 patent. Upon information and belief, LG intends to cause, and

has taken affirmative steps to induce infringement by its distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing wireless

charging features in the Accused Products, and/or providing technical support, replacement parts,

or services for these products to these purchasers in the United States. See, e.g., Global Network,

LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/ (last visited

Mar. 3, 2020) (stating that “[t]he company has been very active in the [North American] region as



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       40
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 41 of 60 PageID #: 41




an exemplary model of globalization with success in local plants, strategic alliances, and mergers

and acquisitions” and listing LG’s U.S.-based subsidiaries).

       103.    Upon information and belief, despite having knowledge of the ʼ225 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ʼ225 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ʼ225 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       104.    SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284

                                            COUNT V
                     (INFRINGEMENT OF U.S. PATENT NO. 10,291,069)

       105.    Plaintiff incorporates paragraphs 1 through 104 herein by reference.

       106.    SPV is the assignee of the ʼ069 patent, entitled “Mobile Terminal and Chargeable

Communication Module,” with ownership of all substantial rights in the ’069 patent, including the

right to exclude others and to enforce, sue, and recover damages for past and future infringements.

       107.    The ’069 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’069 patent issued from U.S. Patent Application No.

15/480,174.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    41
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 42 of 60 PageID #: 42




       108.    LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’069 patent in this judicial district and elsewhere in Texas

and the United States.

       109.    Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading). LG’s mobile phones are further configured with

customer-desired features such as advanced image processing, wireless charging, AI engines, and

multimedia capabilities, including audio playback. See, e.g., LG V40 ThinQ™ Verizon Wireless,

LG ELECTRONICS INC., https://www.lg.com/us/cell-phones/lg-LM-V405UAB-verizon-v40

(last visited Mar. 5, 2020) (describing the features of the LG V40 Thin Q).

       110.    LG directly infringes the ʼ069 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes, and/or

products containing the same that incorporate the fundamental technologies covered by the ʼ069

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ʼ069 patent. See, e.g., Lake Cherokee Hard Drive Techs., LLC v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, LG directly

infringes the ʼ069 patent through its direct involvement in the activities of its subsidiaries,



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     42
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 43 of 60 PageID #: 43




including LG USA, including by selling and offering for sale the Accused Products directly to LG

USA and importing the Accused Products into the United States for LG USA. Upon information

and belief, LG USA conducts activities that constitute direct infringement of the ʼ069 patent under

35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those Accused Products.

For example, and upon information and belief, LG offers for sale, sells, and imports the Accused

Products within the U.S. to, for example, its distributors, customers, subsidiaries, importers, and/or

consumers. Further, LG is vicariously liable for this infringing conduct of LG USA (under both

the alter ego and agency theories) because, as an example and upon information and belief, LG

and LG USA are essentially the same company, and LG has the right and ability to control LG

USA’s infringing acts and receives a direct financial benefit from LG USA’s infringement.

       111.    The Accused Products infringe the ʼ069 patent including, at least, claim 1. The

Accused Products include mobile phones and devices that have wireless charging capability,

including, but not limited to, the LG G8. The Accused Products are mobile terminals. For example,

the LG G8 is a cellular phone.

       112.    The Accused products comprise a housing. For example, the LG V30 shown below

includes a housing that has a rectangular shape:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                      43
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 44 of 60 PageID #: 44




       113.    The Accused Products comprise a circuit board included in the housing and having

a thickness direction normal to a plane of the circuit board. For example, the circuit board in LG

V30 has a thickness direction perpendicular to the surface of the circuit board:




       114.    The Accused Products comprise a battery pack included in the housing. For

example, the LG V30 contains the battery pack shown below:


PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                  44
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 45 of 60 PageID #: 45




       115.    The Accused Products comprise a non-contact charging module included in the

housing, including a charging coil formed of a wound conducting wire, a communication coil

arranged adjacent to the charging coil, and a magnetic sheet on which the charging coil and the

communication coil are arranged. For example, the LG V30 comprises a non-contact charging

module in the housing that includes a charging coil formed of a wound conducting wire, a

communication coil arranged adjacent to the charging coil, and a magnetic sheet on which the

charging coil and the communication coil are arranged:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                               45
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 46 of 60 PageID #: 46




       116.    Within the Accused Products, the magnetic sheet has four edges that collectively

define a rectangular profile of the magnetic sheet, and at most three pairs of adjacent edges

respectively meet to form at most three corners. For example, the LG V30 contains the magnetic

sheet shown below:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                               46
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 47 of 60 PageID #: 47




       117.    At least of portion of the non-contact charging module in the Accused Products

overlaps with the circuit board as viewed in the thickness direction of the circuit board.




       118.    The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                47
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 48 of 60 PageID #: 48




       119.    At a minimum, LG has known of the ’069 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ’069 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement.

       120.    Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’069

patent to directly infringe one or more claims of the ’069 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’069 patent. Upon information and belief, LG intends to cause, and

has taken affirmative steps to induce infringement by its distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing wireless

charging features in the Accused Products, and/or providing technical support, replacement parts,

or services for these products to these purchasers in the United States. See, e.g., Global Network,

LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/ (last visited

Mar. 3, 2020) (stating that “[t]he company has been very active in the [North American] region as

an exemplary model of globalization with success in local plants, strategic alliances, and mergers

and acquisitions” and listing LG’s U.S.-based subsidiaries).



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       48
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 49 of 60 PageID #: 49




       121.    Upon information and belief, despite having knowledge of the ’069 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’069 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’069 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       122.    SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                           COUNT VI
                     (INFRINGEMENT OF U.S. PATENT NO. 10,574,082)

       123.    Plaintiff incorporates paragraphs 1 through 122 herein by reference.

       124.    SPV is the assignee of the ʼ082 patent, entitled “Electronic Device Including

Non-Contact Charging Module and Battery,” with ownership of all substantial rights in the

ʼ082 patent, including the right to exclude others and to enforce, sue, and recover damages for

past and future infringements.

       125.    The ʼ082 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ʼ082 patent issued from U.S. Patent Application No.

15/955,459.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    49
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 50 of 60 PageID #: 50




       126.    LG has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ʼ082 patent in this judicial district and elsewhere in Texas

and the United States.

       127.    Upon information and belief, LG designs, develops, manufactures, assembles and

markets mobile phones and devices configured to connect to wireless cellular networks. See Cell

Phones, LG ELECTRONICS INC., https://www.lg.com/us/cell-phones (last visited Mar. 3, 2020)

(scroll to “Shop by Carrier/Network” heading). LG’s mobile phones are further configured with

customer-desired features such as advanced image processing, wireless charging, AI engines, and

multimedia capabilities, including audio playback. See, e.g., LG V40 ThinQ™ Verizon Wireless,

LG ELECTRONICS INC., https://www.lg.com/us/cell-phones/lg-LM-V405UAB-verizon-v40 (last

visited Mar. 5, 2020) (describing the features of the LG V40 Thin Q).

       128.    LG directly infringes the ʼ082 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes,

and/or products containing the same that incorporate the fundamental technologies covered by the

ʼ082 patent to, for example, its alter egos, agents, intermediaries, distributors, importers,

customers, subsidiaries, and/or consumers. Furthermore, upon information and belief, LG sells

and makes the Accused Products outside of the United States, delivers those products to its

customers, distributors, and/or subsidiaries in the United States, or in the case that it delivers the

Accused Products outside of the United States it does so intending and/or knowing that those

products are destined for the United States and/or designing those products for sale in the United

States, thereby directly infringing the ʼ082 patent. See, e.g., Lake Cherokee Hard Drive Techs.,

LLC v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, LG

directly infringes the ʼ082 patent through its direct involvement in the activities of its subsidiaries,



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                        50
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 51 of 60 PageID #: 51




including LG USA, including by selling and offering for sale the Accused Products directly to LG

USA and importing the Accused Products into the United States for LG USA. Upon information

and belief, LG USA conducts activities that constitute direct infringement of the ʼ082 patent under

35 U.S.C. § 271(a) by making, offering for sale, selling, and/or importing those Accused

Products. For example, and upon information and belief, LG offers for sale, sells, and imports the

Accused Products within the U.S. to, for example, its distributors, customers, subsidiaries,

importers, and/or consumers. Further, LG is vicariously liable for this infringing conduct of LG

USA (under both the alter ego and agency theories) because, as an example and upon information

and belief, LG and LG USA are essentially the same company, and LG has the right and ability to

control LG USA’s infringing acts and receives a direct financial benefit from LG USA’s

infringement.

       129.     The Accused Products infringe the ’082 patent including, at least, claim 1. The

Accused Products include mobile phones and devices that have wireless charging capability,

including, but not limited to, the LG G8. The Accused Products are electronic devices having

communication capability. For example, the Accused Products have the ability to communicate

with the cellular network.

       130.     The Accused products comprise a housing having a generally rectangular shape in

a plan view of the housing. For example, the LG G8 shown below has a rectangular shape:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   51
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 52 of 60 PageID #: 52




       131.    The Accused Products comprise a non-contact charging module included in the

housing and including a wireless charging coil having a substantially planar shape and formed of

a wound electrical wire. For example, the LG G8 includes such a coil:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                52
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 53 of 60 PageID #: 53




       132.    The non-contact charging module of the Accused Products further includes a sheet

that overlaps with the wireless charging coil in the plan view of the housing. For example, the

sheet is located opposite the wireless charging coil.




       133.     The Accused Products comprise a display arranged closer to the sheet than to the

wireless charging coil of the non-contact charging module. The Accused Products, such as the LG

G8 are configured such that the sheet is located between the wireless charging coil and the display.

Accordingly, the display is closer to the sheet than to the wireless charging coil.

       134.    The Accused Products comprise a battery included in the housing and having a

substantially planar shape that overlaps with the wireless charging coil of the non-contact charging

module in the plan view of the housing, the battery being configured to receive power from the

wireless charging coil of the non-contact charging module. For example, the battery in the LG G8

shown below is included in the housing and has a substantially planar shape that overlaps with the

wireless charging coil of the non-contact charging module in the plan view of the housing. The

battery in each of the Accused Products is configured to receive power from wireless charging.


PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    53
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 54 of 60 PageID #: 54




       135.    The Accused Products comprise a circuit board included in the housing and

arranged to not overlap with the battery in the plan view of the housing. For example, the LG G8

shown below has the circuit board and battery arranged to not overlap:




       136.    The Accused Products comprise a Near Field Communication (NFC) antenna

included in the housing and including an NFC coil formed of a wound electrical wire. For example,



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                 54
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 55 of 60 PageID #: 55




the LG G8 shown below includes an NFC antenna, which includes a wound electrical wire NFC

coil:




        137.   The Accused Products are configured such that a first axis of the wireless charging

coil is different from a second axis of the NFC coil. For example, the z-axis around which the

wireless charging coil is wound is different from the z-axis around which the NFC coil is wound

for the LG G8, as shown below:




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                  55
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 56 of 60 PageID #: 56




       138.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       139.    The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       140.    At a minimum, LG has known of the ’082 patent at least as early as the filing date

of the complaint. In addition, LG has known about the ’082 patent since at least April 14, 2020,

when LG received a letter providing notice of its infringement. Further, on information and belief,

LG’s conduct before the United States Patent and Trademark Office (“USPTO”) and foreign



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                   56
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 57 of 60 PageID #: 57




offices, suggest that it may have been aware of the ʼ082 patent prior to receiving the letter. For

example, in prosecuting U.S. Patent No. 9,553,476, LG disclosed the family associated with the

ʼ082 patent to the USPTO.

       141.    Upon information and belief, since at least the above-mentioned date when LG was

on notice of its infringement, LG has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’082

patent to directly infringe one or more claims of the ’082 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, LG does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’082 patent. Upon information and belief, LG intends to cause, and

has taken affirmative steps to induce infringement by its distributors, importers, customers,

subsidiaries, and/or consumers by at least, inter alia, creating advertisements that promote the

infringing use of the Accused Products, creating and/or maintaining established distribution

channels for the Accused Products into and within the United States, manufacturing the Accused

Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, testing wireless

charging features in the Accused Products, and/or providing technical support, replacement parts,

or services for these products to these purchasers in the United States. See, e.g., Global Network,

LG ELECTRONICS INC., http://www.lgnewsroom.com/global-network/north-america/ (last

visited Mar. 3, 2020) (stating that “[t]he company has been very active in the [North American]

region as an exemplary model of globalization with success in local plants, strategic alliances, and

mergers and acquisitions” and listing LG’s U.S.-based subsidiaries).



PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                       57
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 58 of 60 PageID #: 58




       142.      Upon information and belief, despite having knowledge of the ’082 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’082 patent, LG

has nevertheless continued its infringing conduct and disregarded an objectively high likelihood

of infringement. LG’s infringing activities relative to the ’082 patent have been, and continue to

be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       143.      SPV has been damaged as a result of LG’s infringing conduct described in this

Count. LG is, thus, liable to SPV in an amount that adequately compensates SPV for LG’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                          CONCLUSION

       144.      Plaintiff SPV is entitled to recover from LG the damages sustained by Plaintiff as

a result of LG’s wrongful acts, and willful infringement, in an amount subject to proof at trial,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court.

       145.      Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action. The circumstances of this dispute may give rise to an exceptional case

within the meaning of 35 U.S.C. § 285, and Plaintiff is entitled to recover its reasonable and

necessary attorneys’ fees, costs, and expenses.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                    58
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 59 of 60 PageID #: 59




                                         JURY DEMAND

       146.    Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                     PRAYER FOR RELIEF

       147.    Plaintiff respectfully requests that the Court find in its favor and against LG, and

that the Court grant Plaintiff the following relief:

       1. A judgment that LG has infringed the Asserted Patents as alleged herein, directly and/or

               indirectly by way of inducing infringement of such patents;

       2. A judgment for an accounting of all damages sustained by Plaintiff as a result of the

               acts of infringement by LG;

       3. A judgment and order requiring LG to pay Plaintiff damages under 35 U.S.C. § 284,

               including up to treble damages as provided by 35 U.S.C. § 284, and any royalties

               determined to be appropriate;

       4. A judgment and order requiring LG to pay Plaintiff pre-judgment and post-judgment

               interest on the damages awarded;

       5. A judgment and order finding this to be an exceptional case and requiring LG to pay

               the costs of this action (including all disbursements) and attorneys’ fees as provided

               by 35 U.S.C. § 285; and

       6. Such other and further relief as the Court deems just and equitable.




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                                     59
 Case 2:20-cv-00108-JRG Document 1 Filed 04/14/20 Page 60 of 60 PageID #: 60




Dated: April 14, 2020                           Respectfully submitted,
                                                /s/ Patrick J. Conroy
                                                Patrick J. Conroy
                                                Texas Bar No. 24012448
                                                T. William Kennedy Jr.
                                                Texas Bar No. 24055771
                                                Jonathan H. Rastegar
                                                Texas Bar No. 24064043
                                                Jerry D. Tice, II
                                                Texas Bar No. 24093263

                                                Bragalone Conroy PC
                                                2200 Ross Avenue
                                                Suite 4500W
                                                Dallas, TX 75201
                                                Tel: (214) 785-6670
                                                Fax: (214) 785-6680
                                                pconroy@bcpc-law.com
                                                bkennedy@bcpc-law.com
                                                jrastegar@bcpc-law.com
                                                jtice@bcpc-law.com

                                                Attorneys for Plaintiff
                                                Sovereign Peak Ventures, LLC




PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT                                  60
